IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


PHILLIP J. SILVAGNI,                   : No. 402 EAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
JEFFREY S. SHORR, ESQUIRE, JOHN        :
A. LORD, ESQUIRE DASHEVSKY,            :
HORWITZ, KUHN & NOVELLO, P.C.          :
SALTZ, MONGELUZZI, BARRETT &           :
BENDESKY, P.C.,                        :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 17th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.